Citation Nr: 1638376	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical degenerative joint disease, prior to January 6, 2009.

2.  Entitlement to a rating in excess of 20 percent for cervical degenerative joint disease from January 6, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1991.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO granted service connection for cervical degenerative joint disease and assigned a disability rating of 10 percent, effective the date of claim, November 15, 2006.

A March 2012 rating decision granted an increased, 20 percent rating for cervical degenerative joint disease, effective January 6, 2009.  The Veteran continues to appeal for a higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2011, June 2014, and September 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the appeal period, prior to and from January 6, 2009, the Veteran's service-connected cervical degenerative joint disease has more nearly approximated limitation of motion to less than 30 degrees but more than 15 degrees when considering functional impairment on use and during flares of disability, but does not demonstrate neurologic impairment outside of left and right upper extremity radiculopathy, and/or did not cause incapacitating episodes as defined by VA.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for cervical degenerative joint disease, prior to January 6, 2009, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2015).

2.  The criteria for a rating in excess of 20 percent rating for cervical degenerative joint disease from January 6, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial ratings, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records, as well as Social Security Administration (SSA) records.

The Veteran was also provided with VA examinations in 2006, 2009, 2013, 2014, and 2015.  The VA examination reports reflect that the examinations were based on review of the Veteran's symptoms and complaints and discussed his disability in relation to the pertinent rating criteria, and are thus adequate for adjudication purposes.  While range of motion tests were not conducted on examination in 2006, additional examinations provide such information.  Additionally, the Board is aware of the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, there is no opposite joint to the cervical spine and no weight-bearing associated with the cervical spine.  As such, the holding in Correia does not apply to the circumstances of this case.

Moreover, pursuant to the Board's June 2014 remand, the Veteran was provided additional cervical spine and peripheral nerve examination to clarify the nature of any radicular impairment stemming from his service-connected cervical spine disability.  The claim was most recently readjudicated in March 2016, in compliance with the Board's remand instructions as well.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The ratings assigned for the neurologic impairment attributable to the upper extremities has not been appealed by the Veteran.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Factual Background

Private treatment records reflect that the Veteran underwent C5-C6 discectomy, anterior discectomy for decompression of spinal cord and nerve roots and anterior C5-C6 interbody fusion for treatment of his C5-C6 herniated disc with radiculopathy in July 2005.

On VA treatment in October 2006, the Veteran presented with complaint of intermittent numbness/tingling with burning sensation of both arms, left greater than right, that had increased in intensity over the past few weeks.  The treatment provider noted that it was not a new problem and that EMG studies had been recommended, but the Veteran was not compliant.  Objectively, there was mild cervical spinal tenderness, no muscle atrophy, tightness of the upper back muscles, mildly decreased sensation of the left upper extremities, brisk reflexes, and numbness with mild contracture of the left hand.  Ulnar and radial pulses were intact.  Motor examination of both extremities was okay and vibration was normal. 

The Veteran was assessed with cervical degenerative joint disease with disc disease with reported herniations.  He had been followed in the VA pain clinical and received epidural injections in 2004.  He was given a brace to use for the left upper extremity when he was active.  

On VA examination in December 2006, the Veteran endorsed constant pain with flare-ups of pain he rated a level of 8 on a scale to 10.  Precipitating factors included changes in the weather and rain.  Pain was alleviated with ice.  Flare-ups occurred 2 to 3 times per year, lasting 10 days at a time.  During that time, he had pain, weakness, fatigue, and functional loss.  He could not sleep. 

On examination, his gait was normal.  Sensation was decreased to the left arm medially to pin.  Deep tendon reflexes were 2+ and equal.  His motor system was 5/5 throughout.  He was diagnosed with status post left medial epicondylectomy for ulnar nerve entrapment with residual scarring and diminished pin in the distal distribution of the ulnar nerve of the left hand, and status post carpal tunnel release times 2 on the left with residual diminished pin in the median distribution.  The Veteran also had a history of cervical abnormality and he had ongoing pain secondary to the median and ulnar nerve abnormalities that were documented in service.

Treatment records from the Quincy Medical Center dated in 2007 reflect that the Veteran underwent steroid injection for his cervical neck pain with bilateral radiculopathy in July 2007 and again in October 2007.  In October 2007, he rated his pain a level of 6 on a scale to 10, and reported that the pain started in the right side of his neck and radiated down his right upper extremity.

On VA treatment in January 2008, the Veteran presented with complained of cervical osteoarthritis, which was causing right shoulder pain.  He also endorsed numbness related to his history of left carpal tunnel syndrome and ulnar entrapment, status post release at both locations.  He was assessed with cervical nerve entrapment and questionable return of carpal tunnel and ulnar nerve symptoms.  

An April 2008 MRI of the cervical spine revealed annular disc bulge at the C3-C4 level, small central disc herniation at the C4-C5 level, fusion hardware present at the C5-C6 level with foraminal narrowing, and C6-C7 small right paracentral disc herniation, resulting in mild asymmetric narrowing of the canal.  Moderate foraminal narrowing was also present.

The Veteran underwent EMG study in May 2008, which revealed a mild to moderate right-sided carpal tunnel syndrome and findings suspicious for a mild chronic right C5-6 radiculopathy.

On treatment in August 2008, the Veteran reported that he had near complete resolution of his symptoms after his cervical fusion surgery; however, the symptoms had gradually returned.  He reported severe neck pain and bilateral posterior arm pain with radiation into the wrists and hands.  Occasionally he felt weakness with pain, but this was transient.  He did report good response with steroid injection with relief sometimes up to 5 months, but more typically 2 to 3 months.

Objectively, sensory examination was inconsistent, with reports of decreased sensation to light touch and pin prick on multiple territories of the legs and arms without pattern.  His tendon reflexes were 1/4 for the upper extremities bilaterally.  Motor strength was full bilaterally.  The examiner noted recent EMG and cervical spine MRI findings.

The Veteran was assessed with continued neck pain and bilateral arm pain that radiated into the hands.  The examiner noted that the degree of narrowing in the spine was minimal, that the prior fusion was well-healed and that, while there was mild disc bulging above and below the level of fusion, there was no cord compromise.  There was mild left foraminal narrowing at C6, however, the degree of narrowing did not cause nerve impingement.  The examiner suggested continued conservative management with steroid injection, cervical traction, and pain management.  

On VA examination in November 2008, the Veteran reported problems with weakness, pain and limited mobility of the upper extremities.  The examiner diagnosed status post carpal tunnel release, left wrist, mild carpal tunnel syndrome of the right wrist, status post medial epicondylectomy, cervical degenerative disc disease C6-C7, with mild intermittent cervical radiculopathy C7 nerve root, left.

A January 2009 VA examination report reflects that the Veteran endorsed neck pain.  He took Percocet and Tramadol for his pain.  Inspection of the spine revealed normal posture and head position with symmetry in appearance.  There were no abnormal spinal curvatures.  Examination of the muscles of the spine revealed no spasm, atrophy, or guarding, but there was pain with motion, tenderness and weakness.  A detailed motor examination yielded normal findings.  Muscle tone was normal, and there was no muscle atrophy.  Sensory examination was normal except for pain, light touch, and position sense on the right.  The location of the diminished sensation included the right thumb, index, and middle fingers.  A detailed reflex examination revealed hypoactive reflexes with the right biceps, triceps, and brachioradialis.

Cervical spine range of motion testing revealed flexion to 25 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, left lateral rotation to 25 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 20 degrees.  There was objective evidence of pain on active range of motion, but not following repetitive motion.  There was no additional limitation of motion after 3 repetitions of range of motion.  X-ray revealed evidence of previous surgery at C5-C6, as well as degenerative disc disease at C6-C7, straightening of the cervical curvature consisted with the fusion, as well as degenerative disc disease.  

The examiner diagnosed cervical degenerative joint disease, post traumatic, status post fusion with screws and prosthetic disc C5-C6.  It was noted that the Veteran was employed on a part-time basis in an office setting.  The examiner expressed that the disability caused significant effects on occupation, including neck pain and limited range of motion that interfered with mobility and reaching.  The examiner also determined that daily activities, including chores, shopping, exercise, grooming, and travel were mildly impacted, with moderate impact on sports.  

On VA peripheral nerves examination in January 2009, the Veteran had decreased sensation over the left median and ulnar nerve distribution, as well as over the right median nerve distribution.

A VA hand, thumb, and fingers examination was conducted in February 2009.  Nerve conduction studies of the right upper extremity were performed, and the examiner reviewed the Veteran's May 2008 EMG.  The examiner stated that NCS/EMG studies demonstrated mild to moderate right carpal tunnel syndrome, and findings suspicious of a mild right C5-C6 radiculopathy.

A general medical examination related to the Veteran's claim for total disability rating due to individual unemployability (TDIU), also conducted in January 2009, reveals that the Veteran had tenderness in the posterior cervical region, and had pain at the extreme of cervical extension, which was performed to 15 degrees, and pain at the extreme of flexion, which was carried out to 25 degrees.  His lateral rotation was restricted to the right and left at 20 degrees.  The examiner was unable to elicit deep tendon reflexes in the left upper extremity at the triceps, biceps, or brachioradialis level.  Diagnosis of cervical degenerative disc disease C6-C7 with mild intermittent cervical radiculopathy C7 and status post multiple cervical operations, including cervical fusion and posterior laminectomy were indicated.

Treatment records reflect that the Veteran underwent steroid injections in February 2010 and again in 2011. 

In May 2011, the Veteran reported that he experienced pain relief for 3 to 5 months and was able to sleep a little better after undergoing injections.  When pain returned, it was more intense.  He endorsed posterior neck pain that radiated right greater than left shoulder and upper back region, and down into the right arm.  He described the pain as shooting, throbbing, and burning in nature.  The numbness was mostly in the right hand.  He had weakness of his bilateral upper extremities.  Cervical axial range of motion was limited due to right-side spasms.  He was taking oxycodone and baclofen medication for pain control, which helped.  He requested repeat steroid injection.  

In November 2011, a VA examiner reviewed the Veteran's claims file and stated that the January 2009 examination findings of diminished right upper extremity deep tendon reflexes and sensation of the median nerve were due to the Veteran's already service-connected carpal tunnel syndrome, but also due to cervical radiculopathy.

On VA examination in July 2013, the Veteran denied flare-ups.  Range of motion testing revealed forward flexion to 45 degrees or greater, extension to 45 degrees or greater, right and left lateral flexion to 45 degrees or greater, and right or left lateral rotation to 80 degrees or greater, with pain at the endpoint of range of motion.  Range of motion remained unchanged after 3 repetitions of range of motion.  The examiner found no evidence of functional loss and/or impairment of the cervical spine.  The Veteran did not have localized tenderness or pain to palpation for the joints/soft tissue of the cervical spine or guarding or muscle spasm of the cervical spine. 

Muscle strength testing of the upper extremities was normal, with no indication of muscle atrophy.  Sensory and reflex examinations were also normal, with no signs or symptoms due to radiculopathy.  No other neurologic abnormalities were indicated.  The Veteran did not have intervertebral disc syndrome, and did not use an assistive device.  

The examiner diagnosed cervicalgia, and indicated that the disability did not impact his ability to work.

The Veteran was also afforded a peripheral nerves examination at that time.  The examiner noted mild constant pain of the right and left upper extremities and moderate intermittent pain of the extremities.  He also had mild paresthesias.  Muscle strength, reflex, and sensory examination were normal.  The examiner noted that the nerves related to the upper extremities were normal; however, the examiner also diagnosed cervical radiculopathy.  He noted that the Veteran was unable to work secondary to limited use and pain, and had been placed on "standby" with the post office.  

In an addendum dated in October 2013, the examiner stated that bilateral incomplete paralysis of the median nerve was diagnosed, and indicated that the Veteran's left carpal tunnel syndrome was nerve related.

On October 2013 VA anesthesia pain consult, the Veteran reported severe neck pain and bilateral posterior arm pain with radiation into the wrists and hands.  Occasionally he felt weakness with pain, but this was transient.  He did report good response with injection.  He endorsed severe episodes of neck pain 8 to 9 times per year.  He reported some increasing weakness in his bilateral hands and numbness and tingling in the left ulnar distribution.  Pain was improved with use of TENS unit and rest, exacerbated by raising his arms and twisting.  Objectively, cervical range of motion testing revealed pain with extension of the neck and turning to the right.  There was tenderness to palpation of the cervical paraspinal and trapezius muscles bilaterally.  

December 2013 VA EMG studies revealed electrophysiological evidence of mild median neuropathy at the wrist on the left, which explained his symptoms of shoulder pain radiating down the left arm.  There was no evidence of C5-T1 radiculopathy on the left and no evidence of ulnar neuropathy on the right.

A January 2014 VA physical therapy consult reflects the examiner's impression of loss of 25 percent of cervical spine rotation on the left, and a loss of 50 percent on the right.  The Veteran had tenderness to palpation of the bilateral shoulder girdles.  Posture showed a mildly forward head.  The therapist assessed impairment in range of motion of the neck primarily due to pain.  The Veteran was encouraged to continue use of a TENS unit and was sent for trial of a cervical traction unit.

On VA treatment in March 2014, an impression of history of cervical radiculopathy affecting the right arm, now with radiating pain and paresthesias in the left arm.  The examiner was able to reproduce his symptoms with deep palpation of a trigger point in the left medial scapular border.  On examination, the Veteran had no objective weakness, and had symmetric reflexes with absent triceps reflexes bilaterally.  An impression of myofascial pain syndrome with trigger point at the medial scapular border on the left was indicated.

An April 2014 private MRI of the cervical spine revealed degenerative changes at C6-7, with left greater than right foraminal compromise which would affect the C7 nerve root.  No abnormality at C7-T1 was seen.

A July 2014 VA neurology note reflects diagnosis of cervicoscapular myofascial pain.  The Veteran endorsed pain in the left arm and numbness that had not resolved, but improved, after steroid injection.  He reported that right-sided symptoms had resolved.  He complained of joint pain in the left shoulder, left elbow, left, hand, right hip, and right heel.  His symptoms tended to flare-up for weeks and then gradually resolved.  He did have to go to the emergency department once and was treated with toradol and steroids that significantly improved his pain symptoms.  

Objectively, there was full range of motion of the neck with minimal pain in the left neck on extension and turning left.  The Veteran had positive trigger points in the left upper trapezius and left infraspinatus muscle that mildly reproduced numbness and pain the left shoulder and posterior arm.  There was a mild tender point in the right infraspinatus muscle.  Muscle strength was full bilaterally and reflexes were 1+ in the upper extremities.  There was decreased sensation to light touch and pinprick in the left lateral upper arm and medial forearm and left thumb.  The Veteran walked with an antalgic gait due to right heel pain and used a cane.  An impression of cervicoscapular myofascial pain significantly improved on the right and mildly improved on the left with injection, diffuse joint pains, and mild median neuropathy on the left was indicated.  
  
On VA neurology treatment in August 2014, the Veteran reported 5 to 6 attacks of bad pain per year.  He had episodes of joint pain, swelling, and redness including in the left hand and right ankle.  

On VA examination in September 2014, the Veteran continued to endorse neck and upper extremity pain.  He reported that, since the summer of 2013, he had 6 visits to the emergency room for pain and treatment related to upper extremity pain, left greater than right, primarily at the level of the left elbow.  He treated his pain with Oxycodone and Meloxicam, TENS, lidocaine patches, heat and cold, and activity restrictions.  Acute pain was relieved by Medrol Dosepak and toradol injection.  With regard to pain specifically in the neck, it was primarily on the right side from the neck to the base of the neck, with spasm in the trapezius unit.  The Veteran endorsed flare-ups occurring every 2 years or so, requiring a few days of inpatient pain management.

Objectively, range of motion testing revealed flexion to 30 degrees with no objective evidence of painful motion.  Extension was to 45 degrees or greater, again with no objective evidence of painful motion.  Right lateral flexion was to 30 degrees, left lateral flexion was to 45 degrees, right lateral rotation was to 70 degrees, and left lateral rotation was to 75 degrees.  Again, there no objective evidence of painful motion upon any range of motion.  Repetitive range of motion did not result in any additional limitation of range of motion in degree.  Additional functional loss or functional impairment on repetition included less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.

The Veteran did not have localized tenderness or pain to palpation for the joints/soft tissues of the cervical spine, muscle spasm, guarding, resulting in abnormal gait or abnormal spinal contour.  There was no ankylosis of the cervical spine.  The examiner indicated that, while the Veteran had intervertebral disc syndrome, there were no incapacitating episodes over the past 12 months due to intervertebral disc syndrome.

Neurologically, muscle strength testing was 5/5 for both upper extremities with no muscle atrophy.  Reflex examination revealed hypoactive reflexes in the right biceps, triceps, and brachioradialis.  Reflexes were absent in the left biceps, triceps, and brachioradialis.  Sensory examination yielded normal findings except for diminished sensation of the ulnar aspect of the left hand.  Signs and symptoms due to radiculopathy included moderate constant pain of the left upper extremity, and severe intermittent pain for the left upper extremity.  No pain, paresthesias or numbness was indicated for the right upper extremity.  The examiner noted that right upper extremity symptoms were related to the long thoracic nerve only.  Mild radiculopathy of the right was noted, while the left was not affected.

While there was related scarring of the cervical spine, none of the scars were painful and/or unstable, or of an area greater than 39 square centimeters.

The examiner diagnosed intervertebral disc syndrome, spinal fusion, and spinal stenosis.  The examiner indicated that the Veteran's cervical spine disability impacted his ability to work, in that limited active range of motion of the neck represented a safety hazard when driving, and he would therefore be unfit for jobs in which driving a vehicle was part of the job.

The Veteran also underwent peripheral nerve examination, at which time the examiner noted signs and symptoms attributable to a peripheral nerve condition, including constant mild pain of the right upper extremity, moderate constant pain of the left upper extremity, and severe intermittent pain of the left upper extremity, but no paresthesias or numbness of either upper extremity.

Muscle strength testing was full for both upper extremities with no indication of muscle atrophy.  Reflexes were hypoactive for the right biceps, triceps, and brachioradialis, and absent for the left biceps, triceps and brachioradialis.  Sensory examination was normal except for mildly diminished sensation of the ulnar aspect of the left hand.  The Veteran's gait was antalgic, and he used a cane - though the examiner indicated that this was due to right heel pain.

The examiner reviewed the affected nerves, and noted mild incomplete paralysis of the left median nerve and mild incomplete paralysis of the right long thoracic nerve, mild incomplete paralysis of the right upper radicular group (5th and 6th cervicals).  

The examiner also reviewed prior EMG studies from December 2013, which revealed mild median neuropathy at the level of the left carpal tunnel.

The examiner diagnosed EMG/nerve conduction study evidence of residual mild left median neuropathy at the level of the carpal tunnel, status post left ulnar nerve transposition, with no residual objective evidence of neuropathy on EMG/nerve conduction study, and right long thoracic nerve sensory neuralgia secondary to C5 and C6 radiculopathy.  He noted that the disabilities impacted the Veteran's ability to work, in that they led to increased absenteeism, distraction by pain, and use of opiate medication that disqualified most physical labor positions.

The examiner noted that, with respect to which peripheral nerve conditions were related to the service-connected cervical spine disabilities, EMG and nerve conduction studies did not reveal radiculopathy in the left upper extremity, and that the Veteran's symptoms were consistent with partial sensory paralysis of the right long thoracic nerve secondary to C5-C6 radiculopathy.

On VA examination in June 2015, the Veteran reported neck pain with flare-ups of pain, during which looking up and looking right were limited.  

Range of motion testing revealed flexion and extension each to 35 degrees, right lateral flexion to 35 degrees, left lateral flexion to 25 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 60 degrees.  The examiner noted that the Veteran's limitations on range of motion made it difficult for him to drive.  While pain was noted on examination, it did not result in or cause functional loss.  Repetitive range of motion testing revealed functional loss including pain, fatigue, and incoordination, but there was no limitation in degree except for right lateral flexion, which was limited to 50 degrees.  There was objective evidence of localized tenderness or pain on palpation of the joint or soft tissues of the cervical spine, and the Veteran stated that his neck hurt "all over."

The examiner noted that the examination was not conducted after repetitive use over a period of time or during a flare-up, and that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  He also noted that pain, weakness, fatigability, or incoordination did not significantly limited functional ability with flare-up.  

The examiner noted that the Veteran had spasm and localized tenderness resulting in an abnormal gait, in that he staggered to the right, from pain on the left.  There was no ankylosis of the spine.  The examiner noted that, while the Veteran had intervertebral disc syndrome he had not had any episodes of intervertebral disc disease requiring bed rest prescribed by a physician in the past 12 months.

With respect to the upper extremities, muscle strength testing yielded normal findings with no indication of muscle atrophy.  Deep tendon reflexes were normal with no sensory examination findings.  The examiner determined there was mild constant and intermittent pain of the left upper extremity, and noted C5/C6 nerve root involvement on the left.  

The examiner diagnosed cervical strain and degenerative arthritis of the spine.  He noted that the disability impacted the Veteran's ability to work, and that the post office had discharged him when he could not do the work.

On VA peripheral nerves examination in June 2015, the examiner diagnosed carpal tunnel syndrome of the left elbow, status post repair.

III.  Legal Criteria and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).   In this case, the Veteran has already been awarded staged ratings for his cervical spine disability.  Accordingly, the Board will discuss the propriety of the rating at each stage.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees or combined range of motion of the cervical spine greater than 170 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Code 5242.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Here, the aforementioned evidence reflects that the Veteran's cervical spine disability has been manifested by consistent symptoms of pain and limitation of motion.  The Veteran underwent C5-C6 discectomy with interbody fusion prior to the appeal period, and consistently reports chronic pain symptoms since that surgery.  His range of motion findings have been variable, but the first documented findings in 2009 reflect forward flexion limited to 25 degrees with a combined motion of 120 degrees.  This limitation of motion is 5 degrees short of the criteria for a 20 percent rating.  The Veteran credibly reports exacerbations of disability requiring pain medication treatment.  A therapist observes that the Veteran had an abnormal posture with mild forward leaning of the head.  According to examiners, the Veteran's functional limitations include limitation of motion to the extent of being a driving hazard.  Notably, the 2006 and 2008 VA examiners did not conduct range of motion testing, but these reports reflect symptoms of pain, weakness, and limited mobility.  The Board finds that, when considering the posture abnormality and functional impairment on use, the Veteran's cervical spine disability has more nearly approximated the criteria for a 20 percent rating for the entire appeal period.

In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 15 degrees or favorable ankylosis of the entire cervical spine.  See DeLuca, supra; 38 C.F.R. § 4.7.  In this case, there is no lay or medical evidence of flexion to 15 degrees or less or ankylosis of the entire cervical spine.  The Veteran clearly has a fusion of C5-C6, but ankylosis of the entire cervical spine was specifically denied on VA examinations, and range of motion was consistently over 25 degrees.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiners specifically found that repetition on the range of motion three times did not cause any additional limitation in degree, and there is otherwise no indication in the record of limitation to 15 degrees or less, even on flare-up. Notably, the Board has found functional impairment on use to justify a finding that the overall disability more nearly approximated the criteria for a 20 percent rating although the findings fall just short for such a determination.  The Board does not find that the overall functional impairment on use more nearly approximates the criteria for limitation of motion to 15 degrees or less or ankylosis of the entire cervical spine.

The record reflects complaint of radiating pain and weakness down the right and left upper extremities.  The Veteran is service-connected for residual nerve involvement, status post left medial epicondylectomy and carpal tunnel release with radiculopathy and right upper extremity cervical radiculopathy with carpal tunnel syndrome - separate ratings have been granted for the neurologic dysfunction.  Such issues are not on appeal.  There are no other identified neurologic deficits.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  The Veteran has been assigned different ratings for his neurologic impairment of the upper extremities for various times during the appeal period.  He alleges periods of incapacitation requiring inpatient pain management.  The Board does not doubt that the Veteran experiences severe exacerbations of cervical spine pain.  However, by regulation, an incapacitating episode requires physician prescribed bed rest which is not shown at any point during the appeal period.  As such, a higher rating cannot be assigned under the Formula for Rating IVDS Based on Incapacitating Episodes.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's cervical spine disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination, including pain and limited range of motion which cause functional impairment, is contemplated by the rating criteria used to assign disability evaluations.  His neurologic impairments have been separately rated.  There is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  

Additionally, the Veteran does not allege or indicated that the collective impact or combined effect of more than one service-connected disability presented an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board acknowledges that the collective impact of his service-connected disabilities have rendered him unemployable, which is reflected by an award of entitlement to individual unemployability (TDIU).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Here, the Veteran had combined 50, 70, and 80 percent evaluations during the course of the appeal period.  A TDIU has been in effective since October 2011.  Notably, the Veteran has not appealed the effective date of award assigned for his TDIU (which his effective the date of his termination of employment with the U.S. Postal Service).  These evaluations fully contemplate the combined impact and referral for extraschedular consideration is not warranted.

Also, there is no basis for staged ratings of the Veteran's cervical disability, as his symptoms have been primarily the same throughout the appeal period.  For the foregoing reasons, the Board finds that an initial 20 percent rating for the period prior to January 6, 2009, is warranted, but that a rating in excess of 20 percent for either period is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An initial 20 percent rating for cervical degenerative joint disease, prior to January 6, 2009, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

 A rating in excess of 20 percent for cervical degenerative joint disease, from January 6, 2009, is denied.


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


